Citation Nr: 1434713	
Decision Date: 08/05/14    Archive Date: 08/08/14

DOCKET NO.  10-32 860	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for bilateral foot disabilities.  


REPRESENTATION

Appellant represented by:	Colorado Division of Veterans Affairs


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel







INTRODUCTION

The Veteran served on active duty from February 1995 to October 1996.  

This matter is before the Board of Veterans' Appeals (Board) on appeal of a December 1996 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Denver, Colorado, that denied service connection for bilateral foot disabilities (listed as flat feet).  

The Board observes that an RO decision dated in September 2009 addressed the issue of entitlement to service connection for bilateral foot disabilities on the basis of whether new and material evidence had been received.  The RO determined that new and material evidence had not been received to reopen a claim for entitlement to service connection for bilateral foot disabilities (listed as bilateral pes planus, also claimed as bilateral foot issues, pain, and bilateral turning in of the ankles).  A December 2009 RO decision denied service connection for bilateral foot disabilities (listed as bilateral pes planus, also claimed as bilateral foot issues, pain, and bilateral turning in of the ankles) on a de novo basis.  

The Board observes, however, that the December 1996 RO decision (noted above) that denied the issue of entitlement to service connection for bilateral foot disabilities (listed as flat feet), was not final.  The Board notes that since the December 1996 decision, additional relevant service department records were obtained that existed, but that had not been previously associated with the claims file.  As such, VA must reconsider the Veteran's claim for entitlement to service connection for bilateral foot disabilities without regard to the finality of the December 1996 RO decision, and thus has identified the issue on appeal as set forth on the title page.  38 C.F.R. § 3.156(c) (2013).

The issue has been recharacterized to comport with the evidence of record.  

The Veteran requested a Board hearing which was scheduled for July 17, 2014.  However, on the day of the hearing, the Veteran, through his accredited representative, notified VA in writing that he wished to cancel his hearing.  Therefore, his hearing request is considered withdrawn.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Veteran contends that he has bilateral foot disabilities that are related to service.  He also asserts that any pre-existing bilateral foot problems were aggravated during his period of service.  The Veteran essentially indicates that he suffered from bilateral foot problems during service and since service.  

The Veteran is competent to report having right and left foot problems during service and since service.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).  The Board notes that the Veteran is also competent to testify as to the severity of the symptomatology associated with his right and left foot problems during service.  See Falzone v. Brown, 8 Vet. App. 398, 405 (1995).  

The Veteran's service treatment records show treatment for right and left foot problems on multiple occasions.  On a medical history form at the time of a January 1995 enlistment examination, the Veteran checked that he did not have foot trouble.  The reviewing examiner also did not refer to any right or left foot problems.  The objective January 1995 enlistment examination report noted that the Veteran had pes planus, moderate, asymptomatic.  

A March 1995 treatment entry noted that the Veteran complained of blisters on the right foot for three days.  The assessment was friction blisters.  Another March 1995 entry, the next day, indicated that the Veteran was seen for follow-up regarding a friction blister on the right heal for four days.  The assessment was a resolving friction blister.  A subsequent March 1995 entry related that the Veteran was seen for follow-up of a blister of the third toe of the left foot.  The assessment was a resolving friction blister.  

An October 1995 treatment entry indicated that the Veteran was seen in order to obtain an orthopedic consultation for bilateral flat feet.  The Veteran stated that he was seen in basic training and given supports, and that he was told that if they did not work out, he should go for an orthopedic consultation at Fort Bliss.  The assessment was possible flat feet (pes planus).  A subsequent October 1995 entry noted that the Veteran was seen for a follow-up for both feet.  The Veteran reported that he was seen two weeks earlier for radiological reports and that he was diagnosed as negative for a fracture, but positive for flat feet.  The assessment was moderate pes planus.  

An October 1995 consultation report noted that the Veteran had chronic arch pain that was aggravated with prolonged standing, marching, and running.  The Veteran stated that he had tried orthotics without relief.  The assessment was severe flexible pes planus and chronic plantar pain.  Another October 1995 consultation report, on that same day, noted that the Veteran was seen with complaints of a seven-month history of left greater than right plantar fasciitis.  It was noted that the Veteran reported that such problem began during basic training six months earlier.  The impression was bilateral pes planus and bilateral plantar fasciitis.  

On a medical history form at the time of an April 1996 examination, the Veteran checked that he had foot trouble.  He reported that he had foot problems for twenty years, that he was evaluated for severe flat feet, and that his feet and ankles hurt.  The reviewing examiner indicated that the Veteran had pes planus.  The objective April 1996 examination report noted that the Veteran had pes planus with full range of motion.  There was also a notation, however, that the evaluation of the Veteran's feet was normal.  

A May 1996 physical evaluation board report indicated that the Veteran had pes planus that was noted on entry with symptoms occurring during basic training, with associated plantar fasciitis secondary to the pes planus condition, which was considered to have existed prior to service without permanent service aggravation.  

A June 1996 medical evaluation board report noted that the Veteran had a history of pes planus since birth.  The examiner reported that, however, the Veteran's pes planus was asymptomatic prior to his entrance in into military service thirteen months earlier.  It was noted that the Veteran was not actively involved in sports or other strenuous activities until he entered basic training.  The examiner reported that with basic training, any sort of prolonged running, marching, and/or Rucksack marching would cause severe pain in the Veteran's feet, primarily heel pain.  The examiner stated that the Veteran had been on and off profiles during his entire active duty career.  The examiner indicated that the Veteran had been seen by podiatry and orthopedics with diagnoses of bilateral plantar fasciitis and bilateral pes planus.  

A July 1996 medical evaluation board proceedings report related, as to diagnoses, that the Veteran had bilateral pes planus and that such condition existed prior his time in service and was noted on his entrance examination, but was asymptomatic at that time.  There were notations that the Veteran's bilateral pes planus existed prior to service and was not incurred while he was entitled to base pay.  Bilateral plantar fasciitis was also diagnosed.  There were notations that the Veteran's bilateral plantar fasciitis did not exist prior to service, that it was incurred while entitled to base pay, and that it was permanently aggravated by service.  

Post-service private treatment records show treatment for right and left foot problems.  

For example, a February 2003 report from the Orthopaedic Center of the Rockies indicated that the Veteran was about six weeks status post reconstructive surgery on his left foot, including an Evans lateral column lengthening, flexor digitorum longus (FDL) tendon augmentation of the posterior tibial tendon, and a harvest autologous bone graft.  The impression was that the Veteran was presently about six weeks out from his reconstructive surgery and that he seemed to be doing well.  

A July 2003 treatment report from the Orthopaedic Center of the Rockies related that the Veteran was presently about eighteen days status post right foot reconstructive surgery in the form of an Evans type of calcaneal osteotomy with distraction and interpositional autologous bone graft, a harvest of the iliac crest bone, and transfer of the FDL tendon into the medial navicular bone, as well as a Strayer procedure.  The impression was that the Veteran was eighteen days postoperative, and that he was doing well.  

The Board observes that the Veteran has not been afforded a VA examination with the opportunity to obtain responsive etiological opinions, following a thorough review of the entire claims folder, as to his claim for service connection for bilateral foot disabilities.  Such an examination must be accomplished on remand.  38 C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 (2006).  

Prior to the examination, any outstanding records of pertinent treatment should be obtained and added to the record.  

Accordingly, the case is REMANDED for the following:  

1.  Ask the Veteran to identify all medical providers who have treated him for right and left foot problems since November 2008.  Obtain copies of the related medical records which are not already in the claims folder.  Document any unsuccessful efforts to obtain records, inform him of such, and advise him he may obtain and submit those records.  

2.  Schedule the Veteran for a VA examination by an appropriate medical professional to determine the nature and likely etiology of his claimed bilateral foot disabilities.  The entire claim file, to include all electronic files, must be reviewed by the examiner.  The examiner must diagnose all current foot disabilities, to include pes planus, plantar fasciitis, and/or any disability associated with turning in of the ankles.  

Based on a review of the claim file, examination of the Veteran, and generally accepted medical principles, the examiner must provide a medical opinion, with adequate rationale, as to whether it is as at least as likely as not (a 50 percent or greater probability) that any currently diagnosed foot disabilities, to include pes planus, plantar fasciitis, and/or any disability associated with turning in of the ankles, are related to and/or had their onset during his period of service.  

The examiner must specifically acknowledge and discuss the Veteran's treatment for right and left foot disabilities, including pes planus and plantar fasciitis, during service and any reports by the Veteran that he has suffered from right and left foot problems since service.  

With respect to pes planus, which was noted to exist upon entry into service, the examiner must opine whether it is at least as likely as not (a degree of probability of 50 percent or higher) that the disability underwent an increase in severity in service that was "permanent" in nature rather than a temporary or intermittent flare-up.  

If such "permanent" increase in severity during service is found, the examiner must indicate whether such permanent increase in severity CLEARLY and UNMISTAKABLY was due to the natural progress of the condition.

The examination report must include a complete rationale for all opinions expressed.  If the examiner feels that the requested opinions cannot be rendered without resorting to speculation, the examiner must state whether the need to speculate is caused by a deficiency in the state of general medical knowledge (i.e. no one could respond given medical science and the known facts) or by a deficiency in the record or the examiner (i.e. additional facts are required, or the examiner does not have the needed knowledge or training).  

3.  Then readjudicate the appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.  

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
M. N. HYLAND
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



